DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020 x 2, and 9/1/2020, were filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 12/7/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102, to Vasavada, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Vasavada and Ralls, wherein Ralls has been added to cure the deficiency of Vasavada.
As to the applicant’s argument on limitation B, the examiner has found a proper citation to Vasavada, 0082, and has therefore not used the contended paragraph 0021 (see 103 rejection below).  For the remaining limitation A, the applicant has combined Vasavada with the new reference of Ralls to cure Vasavada’s deficiencies.

Claim Objections
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition circuit and holographic image display circuit in claim 1, fingerprint identification circuit in claim 4, and alert circuit in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specifications are silent as to an acquisition circuit, holographic image display circuit, and an alert circuit.  The pre-amended forms of acquisition module and holographic image display modules, however, are found as early as the instant abstract.  The pre-amended form of alert module is found in par. 0012.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 10, 11, and 15-17, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as 
Claim 1 is rejected for the new matter of an acquisition circuit and holographic image display circuit.  Claims 2, 3, 5, 7, 10, 11, and 15, having the same deficiency are also rejected.
Claim 8 is rejected for the new matter of an alert circuit.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, and 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over Vasavada et al. (US 20180224802 A1, published: 8/9/2018), in view of Ralls (US 20180322353 A1, filed: 5/8/2018).
Claim 1. (Currently Amended):  Vasavada teaches a device of growing a virtual plant, comprising:
an acquisition circuit, configured to acquire control information (generating holographic plant life, which can grow over time, so that a user can see the plants mature, either in real time or in a user controllable accelerated timeframe [Vasavada, 0002]); and
a holographic image display circuit, configured to project and display a holographic image (the holographic plant life may be positioned within an open field or other area, and viewed through an augmented reality (AR) device, such as for example a head mounted display device [Vasavada, 0002]), and change a currently displayed holographic image according to the acquired control information, wherein the currently displayed holographic image comprises a holographic image of a plant in a current growth stage when a user performs a planting operation comprising at least one of sowing the plant or maintaining the plant (a user is able to create holographic plant life, and then, with proper conditions, watch the holographic plants grow over time into fully mature plants, either in real time or in an accelerated timeframe [Vasavada, 0016].  The system automatically tracks where the user is looking so that the system can determine where to insert a holographic image in the FOV of the user [Vasavada, 0021]. The plant generation and growth module 448 may alternatively be configured to generate or modify holographic plants based on input from the user. If so, holographic plants may be generated and/or modified in step 718 based on user interaction with the holographic plants [Vasavada, 0075]);
wherein the acquisition circuit comprises a communication unit, configured to receive sample information of a first plant inputted by a user, the first plant being a plant other than the plurality of plant types stored in a storage circuit (existing holographic plant or other object is being modified by a user [Vasavada, 0071].  Instead of or in addition to using the sensed environmental condition data, the plant generation and growth module 448 may obtain historical environmental condition data for the location of the holographic plants in step 722. This data may include information such as temperature, humidity, atmospheric pressure, amount of rainfall, air-quality, etc. over a recent period of time, and may be downloaded from one or more remote computers, such as for example from servers of weather or meteorological websites covering the location of the holographic plants [Vasavada, 0082]);
wherein the acquisition circuit further comprises an information check unit configured to check sample information of the first plant inputted by a user (in step 622 the processing unit 36 may next check whether a new holographic plant (or other holographic object) is being generated automatically or by a user, or whether an existing holographic plant or other object is being modified by a user [Vasavada, 0071]); and
a holographic image information conversion circuit configured to generate holographic image information of the first plant and store the holographic image information of the first plant in the storage circuit (holographic plants created by a user may remain stored and displayed to the user when the user later returns to the location where the holographic plants were created [Vasavada, 0060].  The appearances of different withering states of each plant may be stored in memory [Vasavada, 0093]).

Vasavada does not teach an information check unit configured to check sample information of the first plant inputted by a user; generate holographic image information of the first plant, in a case that the information check unit passes the checking of the sample information.
However, Ralls teaches an information check unit configured to check sample information of the first plant inputted by a user; generate holographic image information of the first plant, in a case that the information check unit passes the checking of the sample information (the present disclosure relates to an application for identifying plants preferably utilized with Smart Phones which allows a user to take at least one image of a plant such as a tree, grass, flower or a plant portion. The application and backend services compare the image(s) to a database of at least one of images, models and/or date and then provide identifying information to the user related to the plant [Ralls, 0061].  FIG. 6 shows that the application identifies the plant 610 with a 54.97% probability 620 of proper identification [Ralls, 0102]).
Vasavada to include the image comparison feature of Ralls.
One would have been motivated to make this modification to authenticate and identify images, and to insure that the plant information obtained is comparable and compatible with those plants already stored in memory, and to use this check to generate an updated computer generated plant.

Claim 2. (Currently Amended):  The combination of Vasavada and Ralls, teaches the device of growing a virtual plant according to claim 1.  Vasavada further teaches wherein the acquisition circuit comprises at least one of: a gesture recognition unit, configured to recognize a gesture of a user to acquire the control information; or the communication unit, further configured to receive the control information transmitted by the user through a mobile terminal (the processing unit 36 may further include a gesture recognition engine 454 for receiving skeletal model and/or hand data for one or more users in the scene and determining whether the user is performing a predefined gesture or application-control movement affecting an application running on the processing unit 36 [Vasavada, 0055]).

Claim 5. (Currently Amended):  The combination of Vasavada and Ralls, teaches the device of growing a virtual plant according to claim 2.  Vasavada further teaches wherein the storage circuit is further configured to store at least one of information of a plurality of plant types or holographic image information for displaying a holographic image by the holographic circuit (step 600 may for example involve retrieving from memory the stored, last-known positions and appearances of holographic objects. The last known positions and appearances may be the positions and appearances when the user last viewed the holographic objects. The memory from which this data is retrieved may be the memory 330 of the processing unit 36, the memory 244 of the head mounted display device 32, or the memory of a remote computer, including for example one or more servers of a service provider supporting the present technology [Vasavada, 0059]).
 
Claim 6. (Currently Amended):  The combination of Vasavada and Ralls, teaches the device of growing a virtual plant according to claim 5.  Vasavada further teaches wherein the communication unit is further configured to execute at least one of following (a), (b) or (c): (a) interacting at least a part of information of a plant with another user: (b) acquiring information of the plurality of plant types from an external database; the holographic image information comprises sample information of the plurality of plant types and information of a plurality of user operation interfaces (the processor may build a model of the environment including the x, y, z Cartesian positions of one or more users, real world objects and holographic three-dimensional objects. Where there are multiple users viewing the same holographic objects, the positions of each head mounted display device may be calibrated to the model of the environment [Vasavada, 0021]).
 
Claim 7. (Currently Amended):  The combination of Vasavada and Ralls, teaches the device of growing a virtual plant according to claim 6.  Vasavada further teaches wherein the circuit is further configured to convert sample information of the first plant and the plurality of plant types into holographic image information for storage in the storage circuit (Step 600 may for example involve retrieving from memory the stored, last-known positions and appearances of holographic objects. The last known positions and appearances may be the positions and appearances when the user last viewed the holographic objects [Vasavada, 0059]).
 
Claim 8. (Currently Amended):  The combination of Vasavada and Ralls, teaches the device of growing a virtual plant according to claim 1.  Vasavada further teaches further comprising: an alert circuit, configured to alert the user in a case that a time duration for which a selected plant is not maintained exceeds a preset time duration (it is a feature of the present technology to show changes in the health and appearance of holographic plants to a user over time (either in real time or in some accelerated timeframe). However, in further embodiments, a user may additionally or alternatively be sent notifications and updates of changes to holographic plants. In addition to changes, notifications and alerts may be sent to a user or user account reminding the user that it is time to take some action with regard to the care of one or more of the holographic plants they have created (or are otherwise caring for) [Vasavada, 0102]).
  
Claim 13. (Previously Presented):  The combination of Vasavada and Ralls, teaches a system of growing a virtual plant, comprising: the device of growing a virtual plant according to claim 1.  Vasavada further teaches a database configured to provide sample information of a (the appearance of holographic objects may also or alternatively be based on historical environmental data stored on a remote computer [Vasavada, 0061].  The plant generation and growth module 448 may have data describing a number of predefined plants stored in memory, including parameters for each stored plant [Vasavada, 0072]); a mobile terminal comprising an application program, the application program being configured to provide a user with functions of maintaining a plant, setting a plant status alert, and providing sample information of a plant to the database (the augmented reality device may be a hand-held device such as a tablet or smart phone, which displays holographic plants overlaid on a real world scene captured by a camera in the hand-held device [Vasavada, 0019].  the appearance of holographic objects retrieved from memory may be modified, for example to show how much they have grown since last viewed [Vasavada, 0061]).
 
Claim 14. (Previously Presented):  The combination of Vasavada and Ralls, teaches a method of growing a virtual plant, the method being applied to the device of growing a virtual plant according to claim 1.  Vasavada further teaches the method comprising: projecting and displaying a holographic image, and changing a currently displayed holographic image according to acquired control information, wherein the currently displayed holographic image comprises a holographic image of a plant at a current growth stage of the plant when a user performs a planting operation comprising seeding the plant and maintaining the plant (based on feedback from the head mounted display device, including from the environmental sensors 138, the plant generation and growth module 448 may also change the appearance of one or more of the holographic plants so that they appear to grow (or whither) over time [Vasavada, 0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vasavada et al. (US 20180224802 A1, published: 8/9/2018) and Ralls (US 20180322353 A1, filed: 5/8/2018), and in further view of Alexander et al. (US 20180136469 A1, published: 5/17/2018).
Claim 3. (Currently Amended):  The combination of Vasavada and Ralls, teaches the device of growing a virtual plant according to claim 1.  The combination of Vasavada and Ralls, does not teach comprising: a housing comprising a first surface, wherein an edge of the first surface is provided with at least two laser exit ports, and the holographic image display circuit comprises a laser modulation unit, a laser and an optical fiber splitter connected in sequence, the laser modulation unit is configured to modulate laser light emitted by the laser and to display the holographic image in front of the first surface of the housing, the optical fiber splitter is configured to split the laser light emitted by the laser and to acquire at least two beams of laser light having coherence and emitted from the at least two laser exit ports, a light 
However, Alexander teaches comprising: a housing comprising a first surface, wherein an edge of the first surface is provided with at least two laser exit ports, and the holographic image display circuit comprises a laser modulation unit, a laser and an optical fiber splitter connected in sequence, the laser modulation unit is configured to modulate laser light emitted by the laser and to display the holographic image in front of the first surface of the housing, the optical fiber splitter is configured to split the laser light emitted by the laser and to acquire at least two beams of laser light having coherence and emitted from the at least two laser exit ports, a light overlapping region of the at least two beams of laser light in front of the first surface is a holographic image display region (splitter 600 includes an optical structure 670 having two reflective surfaces 671 and 672 oriented at respectively different angles and a transmissive region 673 therebetween. A SLP 610 (which may be substantially similar to SLP 310 from FIG. 3) has a scan range that includes subranges A, B, and C as indicated in FIG. 6. The same modulation pattern (e.g., temporal, intensity, and/or spatial) of laser light may be repeated by SLP 610 over each of ranges A, B, and C and, in this way, three copies of an image may be produced by SLP 610 and directed towards an angle-multiplexed holographic combiner at respectively different angles. Optical splitter 600 represents an example of a configuration of an optical splitter that may be used in conjunction with an accordingly adapted SLP operational mode and an angle-multiplexed holographic combiner in order to expand the eyebox of a retinal scanning display system by exit pupil replication. In order to integrate infrared laser light, for eye tracking purposes, into a system that employs such a splitter, the splitter may, for example, be constructed of cold optical elements such that the infrared light is transmitted there through essentially without "seeing" or being influenced by the splitter [Alexander, 0074, FIG. 6]; Examiner's Note: as illustrated in FIG. 6, laser is modulated and split into at least two beams of laser light).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the virtual holographic plant growing invention of the combination of Vasavada and Ralls, to include the laser holographic display feature of Alexander.
One would have been motivated to make this modification to provide enhanced 3D realism, to help the user be immersed in a beautiful scene featuring their growing virtual plants.

Claim 9. (Currently Amended):  The combination of Vasavada, Ralls, and Alexander, teaches the device of growing a virtual plant according to claim 3.  Vasavada further teaches wherein the housing is provided with a gravity sensor, the gravity sensor is connected to the holographic image display circuit and configured to sense information of an inclination extent of the housing and transmit the information of the inclination extent to the holographic image display circuit, the holographic image display circuit is further configured to project and display the holographic image in front of the first surface of the housing according to the information of the inclination extent transmitted by the gravity sensor (head mounted display device 32 also includes a system for tracking the position of the user's eyes. The system will track the user's position and orientation so that the system can determine the FOV of the user [Vasavada, 0036].  The processing unit 36 tracks the FOV of the head mounted display device 32 worn by the user 18 by tracking the position and orientation of the head mounted display device 32. Sensor information, for example from the forward-facing cameras 112 and IMU 132, obtained by head mounted display device 32 is transmitted to processing unit 36. The processing unit 36 processes the data and updates the scene model. The processing unit 36 further provides instructions to head mounted display device 32 on where, when and how to insert any holographic, three-dimensional objects [Vasavada, 0057]).

Claim 15. (Currently Amended):  The combination of Vasavada and Ralls, teaches the device of growing a virtual plant according to claim 2.  Vasavada further teaches comprising: a housing comprising a first surface, wherein an edge of the first surface is provided with at least two laser exit ports, and the holographic image display circuit comprises a laser modulation unit (microdisplay 120 can be implemented using an emissive technology where light is generated by the display. For example, a PicoP.TM. display engine from Microvision, Inc. emits a laser signal with a micro mirror steering either onto a tiny screen that acts as a transmissive element or beamed directly into the eye (e.g., laser) [Vasavada, 0032]; [Vasavada, FIG. 6]).  The combination of Vasavada and Ralls, does not teach a laser and an optical fiber splitter connected in sequence, the laser modulation unit is configured to modulate laser light emitted by the laser and to display the holographic image in front of the first surface of the housing, the optical fiber splitter is con figured to split the laser light emitted by the laser and to acquire at least two beams of laser light having coherence and emitted from the at least two laser exit ports, a light overlapping region of the at least two beams of laser light in front of the first surface is a holographic image display region.
Alexander teaches a laser and an optical fiber splitter connected in sequence, the laser modulation unit is configured to modulate laser light emitted by the laser and to display the holographic image in front of the first surface of the housing, the optical fiber splitter is con figured to split the laser light emitted by the laser and to acquire at least two beams of laser light having coherence and emitted from the at least two laser exit ports, a light overlapping region of the at least two beams of laser light in front of the first surface is a holographic image display region (splitter 600 includes an optical structure 670 having two reflective surfaces 671 and 672 oriented at respectively different angles and a transmissive region 673 therebetween. A SLP 610 (which may be substantially similar to SLP 310 from FIG. 3) has a scan range that includes subranges A, B, and C as indicated in FIG. 6. The same modulation pattern (e.g., temporal, intensity, and/or spatial) of laser light may be repeated by SLP 610 over each of ranges A, B, and C and, in this way, three copies of an image may be produced by SLP 610 and directed towards an angle-multiplexed holographic combiner at respectively different angles. Optical splitter 600 represents an example of a configuration of an optical splitter that may be used in conjunction with an accordingly adapted SLP operational mode and an angle-multiplexed holographic combiner in order to expand the eyebox of a retinal scanning display system by exit pupil replication. In order to integrate infrared laser light, for eye tracking purposes, into a system that employs such a splitter, the splitter may, for example, be constructed of cold optical elements such that the infrared light is transmitted there through essentially without "seeing" or being influenced by the splitter [Alexander, 0074, FIG. 6]; Examiner's Note: as illustrated in FIG. 6, laser is modulated and split into at least two beams of laser light).
Vasavada and Ralls, to include the laser holographic display feature of Alexander.
One would have been motivated to make this modification to provide enhanced 3D realism, to help the user be immersed in a beautiful scene featuring their growing virtual plants.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vasavada et al. (US 20180224802 A1, published: 8/9/2018) and Ralls (US 20180322353 A1, filed: 5/8/2018), and in further view of Siddique et al. (US 20160210602 A1, published: 7/21/2016).
Claim 4. (Currently Amended):  The combination of Vasavada and Ralls, teaches the device of growing a virtual plant according to any one of claim 1.  The combination of Vasavada and Ralls, does not teach further comprising: a fingerprint identification circuit on a second surface of the housing, wherein the fingerprint identification circuit is configured to identify a fingerprint of a user, determine a permission of the user according to the identified fingerprint of the user, and turn on the device of growing a virtual plant in a case that the permission of the user is that the user has a right to perform an operation.
However, Siddique teaches further comprising: a fingerprint identification circuit on a second surface of the housing, wherein the fingerprint identification circuit is configured to identify a fingerprint of a user, determine a permission of the user according to the identified fingerprint of the user, and turn on the device of growing a virtual plant in a case that the permission of the user is that the user has a right to perform an operation (the user may buy a virtual seed and over time, the seed would grow into a full-size virtual plant. The virtual plant may be designed such that it grows automatically or upon proper caretaking by the user such as providing [Siddique, 0129].  User authenticity may be established based on unique pieces of identification such as their Social Insurance Number (SIN), driver's license, passport, electronic birth certificate, retinal scans, fingerprints, health cards, etc. and/or any combination or the above. Once the authenticity of the user has been verified by the system, the system registers the user as an authentic user [Siddique, 0266]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the virtual holographic plant growing invention of the combination of Vasavada and Ralls, to include the fingerprint authentication feature of Siddique.
One would have been motivated to make this modification in an effort to prevent unauthorized users from accessing authorized users’ application.  Such will provide peace of mind to said authorized user that their project is safe under their control.

Claim 16. (Currently Amended):  The combination of Vasavada and Ralls, teaches the device of growing a virtual plant according to claim 2.  The combination of Vasavada and Ralls, does not teach further comprising: a fingerprint identification circuit on a second surface of the housing, wherein the fingerprint identification circuit is configured to identify a fingerprint of a user, determine a permission of the user according to the identified fingerprint of the user, and turn on the device of growing a virtual plant in a case that the permission of the user is that the user has a right to perform an operation.
However, Siddique teaches further comprising: a fingerprint identification circuit on a second surface of the housing, wherein the fingerprint identification circuit is configured to (the user may buy a virtual seed and over time, the seed would grow into a full-size virtual plant. The virtual plant may be designed such that it grows automatically or upon proper caretaking by the user such as providing [Siddique, 0129].  User authenticity may be established based on unique pieces of identification such as their Social Insurance Number (SIN), driver's license, passport, electronic birth certificate, retinal scans, fingerprints, health cards, etc. and/or any combination or the above. Once the authenticity of the user has been verified by the system, the system registers the user as an authentic user [Siddique, 0266]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the virtual holographic plant growing invention of the combination of Vasavada and Ralls, to include the fingerprint authentication feature of Siddique.
One would have been motivated to make this modification in an effort to prevent unauthorized users from accessing authorized users’ application.  Such will provide peace of mind to said authorized user that their project is safe under their control.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vasavada et al. (US 20180224802 A1, published: 8/9/2018), Ralls (US 20180322353 A1, filed: 5/8/2018), and Alexander et al. (US 20180136469 A1, published: 5/17/2018), and in further view of Siddique et al. (US 20160210602 A1, published: 7/21/2016).
Claims 17. (Currently Amended):  The combination of Vasavada, Ralls, and Alexander, teaches the device of growing a virtual plant according to claim 3.  The combination of Vasavada, Ralls, and Alexander, does not teach further comprising: a fingerprint identification circuit on a second surface of the housing, wherein the fingerprint identification circuit is configured to identify a fingerprint of a user, determine a permission of the user according to the identified fingerprint of the user, and turn on the device of growing a virtual plant in a case that the permission of the user is that the user has a right to perform an operation.
However, Siddique teaches further comprising: a fingerprint identification circuit on a second surface of the housing, wherein the fingerprint identification circuit is configured to identify a fingerprint of a user, determine a permission of the user according to the identified fingerprint of the user, and turn on the device of growing a virtual plant in a case that the permission of the user is that the user has a right to perform an operation (the user may buy a virtual seed and over time, the seed would grow into a full-size virtual plant. The virtual plant may be designed such that it grows automatically or upon proper caretaking by the user such as providing [Siddique, 0129].  User authenticity may be established based on unique pieces of identification such as their Social Insurance Number (SIN), driver's license, passport, electronic birth certificate, retinal scans, fingerprints, health cards, etc. and/or any combination or the above. Once the authenticity of the user has been verified by the system, the system registers the user as an authentic user [Siddique, 0266]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the virtual holographic plant growing invention of the combination of Vasavada, Ralls, and Alexander, to include the fingerprint authentication feature of Siddique.


Additional References
Holographic, virtual, or simulated plants and plant growth:
Ocko et al. (US 20120083336 A1, published: 4/5/2012)
Omi et al. (US 8795080 B1, published: 8/5/2014)
Jost et al. (US 20130198693 A1, published: 8/1/2013)
Forsblom et al. (US 20180253152 A1, published: 9/6/2018)
Dore (US 20100114535 A1, published: 5/6/2010)
Haussila et al. (US 20140143732 A1, published: 5/22/2014)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145